Citation Nr: 0625443	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  03-31 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel




INTRODUCTION

The veteran had active military service from August 1954 to 
August 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The Board notes that in October 2003, the veteran requested a 
hearing before RO personnel.  Subsequently, per a February 
2004 Report of Contact (VA Form 119), the veteran withdrew 
that request.  

In August 2006, a Deputy Vice Chairman of the Board granted 
the veteran's motion, filed through his representative, to 
advance the appeal on the Board's docket pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

The veteran's bilateral pes planus has been primarily 
manifested by complaints of foot pain on use and manipulation 
of the feet; there is no showing of marked deformity 
(pronation, abduction, etc.), pain on manipulation 
accentuated, an indication of swelling on use, or 
characteristic callosities.  


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71, 4.71a, 
Diagnostic Code 5276 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim for an 
increased rating for bilateral pes planus, rated as 10 
percent disabling, has been accomplished.  

In this respect, through March 2005, April 2005, and December 
2005 notice letters, the RO notified the veteran of the legal 
criteria governing his claim and the evidence that had been 
considered in connection with his claim.  After each, he was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the multiple notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession pertinent to his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Likewise, in March 
2006, the RO provided notice to the veteran with regard to 
the assignment of effective dates and disability rating 
elements.  See Dingess and Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The RO has obtained identified medical records 
pertinent to the veteran's claim, and the veteran has been 
afforded a number of VA examinations; the reports of which 
are of record.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
medical records probative of the veteran's claim that need to 
be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's bilateral pes planus is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 for flatfoot (pes planus).  
Pursuant to diagnostic code 5276, a 10 percent rating is 
warranted for moderate pes planus, manifested by the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo Achilles, pain on manipulation and use of the 
feet.  A 30 percent evaluation is warranted for severe 
bilateral pes planus, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, an indication of swelling on use, 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral pes planus, manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.  

In evaluating an acquired flat foot disability, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  See 38 C.F.R. 
§ 4.57 (2005).  

The veteran has consistently complained of pain in his feet 
exacerbated by prolonged weight bearing or activities.  He 
has reported wearing orthotics and specially made shoes to 
help alleviate his feet pain.  In this case, VA examinations 
of the veteran's feet have demonstrated some tenderness on 
palpation with collapse of the medial arch bilaterally.  
Otherwise, there has been no evidence of skin breakdown, 
calluses, blisters, or vascular changes, and/or marked 
deformity of the veteran's feet.  The diagnoses have been for 
mild pes planus, which has also been demonstrated on X-ray.  
Therefore, the Board finds that the objective medical 
evidence fails to disclose an overall disability picture that 
is as severe as alleged by the veteran.  

In so finding, the Board has reviewed a January 2004 medical 
report from Paul F. Biere, M.D.  Dr. Biere notes during a 
physical examination the veteran's report of a significant 
problem with pes planus.  The veteran indicated that he could 
not walk without significant pain unless he had orthotics in 
place, and these helped a little bit.  Dr. Biere noted on 
evaluation that the veteran had "significant flat feet" but 
reported no clinical findings regarding the feet.  Thus, Dr. 
Biere's report has minimal probative value, especially in 
light of the fact of the subsequent report of January 2006 VA 
examination in which the examiner reviewed the claims file 
(to include Dr. Biere's report), reported clinical findings, 
and diagnosed the veteran with only mild pes planus.  The 
diagnosis was supported, as noted above, by X-ray evidence 
and previous reports of VA examination.  

The Board also points out that a higher rating is not 
warranted solely on the basis of the veteran's pain.  As 
noted above, the primary manifestation of the veteran's 
disability is pain in his feet on prolonged walking and 
standing, i.e., functional use.  However, a 10-percent 
evaluation under Diagnostic Code 5276 contemplates pain on 
manipulation and use of the feet.  Hence, no higher 
evaluation is assignable on this basis.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  
In this case, the effects of functional loss due to pain are 
the foundations of the currently assigned 10 percent rating.  
Likewise, while diagnostic studies reflect mild degenerative 
changes in the veteran's feet, the medical evidence does not 
in any way relate the degenerative changes to the veteran's 
service-connected bilateral pes planus (nor is the veteran 
service-connected for degenerative changes in his feet).  

Under these circumstances, the Board simply does not find 
that the veteran's bilateral pes planus approximates a higher 
rating to 30 percent for "severe" impairment.  
Additionally, the criteria for pronounced bilateral pes 
planus, and a 50 percent rating, call for objective evidence 
of marked pronation, extreme tenderness of plantar surfaces, 
marked inward displacement, or severe spasm of the tendo 
Achilles on manipulation.  None of these elements has been 
identified on clinical evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
bilateral pes planus is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2005) (cited 
to in the August 2003 statement of the case).  There simply 
is no evidence of marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or 
frequent periods of treatment let alone hospitalization, or 
evidence that the veteran's bilateral pes planus otherwise 
renders impractical the application of the regular schedular 
standards.  Therefore, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 10-
percent rating currently assigned for bilateral pes planus is 
proper, and that the criteria for higher evaluation have not 
been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2005).  


ORDER

A rating higher than 10 percent for bilateral pes planus is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


